Citation Nr: 1540681	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post arthroscopic lateral release.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative changes to the right shoulder with tendonitis. 

5.  Entitlement to an evaluation in excess of 10 percent for degenerative changes to the left shoulder with acromioclavicular separation.

6.  Entitlement to an initial evaluation in excess of 10 percent, and to a compensable evaluation from December 14, 2012, for carpal tunnel syndrome (CTS) on the left side.

7.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and chronic gastritis, claimed as stomach condition due to Gulf War Syndrome.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.

This appeal is before the Board of Veterans' Appeals (Board) from April 2009, December 2011, and March 2012 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during two RO hearings in Huntington, West Virginia, in September 2010 and November 2012.  In July 2012, the Veteran testified during a Board hearing sitting in Huntington, West Virginia.  In April 2015, the Veteran testified during a second Board hearing before the undersigned Veterans Law Judge via videoconference.  Transcripts of all hearings are included in the claims file.  The Board notes that the Veteran's first Board hearing was before a Veterans Law Judge who has not signed this decision; however, testimony heard during that hearing only pertained to the issues which the Veteran has withdrawn and are below dismissed.  

In February 2013, the Board remanded the Veteran's appeal to the RO with instruction to conduct further development with respect to the issues of entitlement to increased ratings for degenerative joint disease of the cervical spine, degenerative arthritis of the left knee, and diabetes mellitus.  Because the Veteran withdrew these claims at his April 2015 hearing, the Board finds that it need not decide whether the instructions of its remand have been satisfactorily complied with.

The Board notes that in March 2012, the Veteran submitted a claim for total disability based on individual unemployability (TDIU) along with his claim for service connection for an acquired psychiatric disorder.  This claim was denied in a March 2012 rating decision, and the Veteran gave no indication that he disagreed with that decision.  The Veteran has since filed a new claim for a TDIU in April 2015, and at his hearing his representative made reference to this claim pending before the RO.  Also in April 2015, the Veteran filed several claims for increased ratings and service connection.  The Board finds that, because the RO is developing the Veteran's TDIU claim in conjunction with these other April 2015 claims, it attaches to those claims and is not within the scope of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  


FINDINGS OF FACT

1.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

2.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post arthroscopic lateral release.

3.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

4.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent for degenerative changes to the right shoulder with tendonitis.

5.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent for degenerative changes to the left shoulder with acromioclavicular separation.

6.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial evaluation in excess of 10 percent, and to a compensable evaluation from December 14, 2012, for CTS on the left side.

7.  The Veteran's current gastrointestinal disorder is related to the gastrointestinal disorder he experienced in service.

8.  An acquired psychiatric disorder is not related to the Veteran's service-connected disabilities, or to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post arthroscopic lateral release, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 10 percent for degenerative changes to the right shoulder with tendonitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for the issues of entitlement to an evaluation in excess of 10 percent for degenerative changes to the left shoulder with acromioclavicular separation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal for the issues of entitlement to an initial evaluation in excess of 10 percent, and to a compensable evaluation from December 14, 2012, for CTS on the left side have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for service connection for a gastrointestinal disorder, to include GERD and chronic gastritis, claimed as stomach condition due to Gulf War Syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and to include as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased evaluations for degenerative joint disease of the cervical spine; degenerative arthritis of the left knee, status post arthroscopic lateral release; diabetes mellitus; degenerative changes to the right shoulder with tendonitis; degenerative changes to the left shoulder with acromioclavicular separation; and CTS on the left side.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the claim of entitlement to service connection for a gastrointestinal disorder, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue on appeal.  

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, required notice was provided by letter dated February 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Additionally, relevant Social Security Administration records have been obtained.  The Veteran was provided a VA mental health examination in March 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Gastrointestinal Disorder

The Veteran claims service connection for a gastrointestinal disorder, to include GERD and chronic gastritis, which he claimed as stomach condition due to Gulf War Syndrome.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Because the Board grants service connection for a gastrointestinal order without relying on the provisions of 38 C.F.R. § 3.317, however, they need not be discussed further.

Service treatment records show that the Veteran reported mild stomach cramps, nausea, fever, and diarrhea in May 1981.  These symptoms recurred and in June 1981 he was diagnosed with gastroenteritis.  In July 1981, the Veteran's diagnosis was colitis, and in September 1981 the diagnosis was irritable bowel syndrome.  Later in September 1981, the Veteran was referred to a gastroenterologist, to whom he reported abdominal pains and nausea that had persisted for four months or more.  Symptoms were present in the early morning, but there were no nocturnal symptoms.  The Veteran underwent an endoscopy, which had no initial findings, but a biopsy sample returned a diagnosis of chronic gastritis.  The Veteran was treated for gastritis in October 1981 and December 1981.  The Veteran was later treated for recurrent dyspepsia in June 1987.  He reported abdominal cramps and diarrhea in August 1990 and December 1990.  In the report of medical history accompanying his November 1994 retirement examination, he noted a history of stomach problems.  No current abnormality was noted on the examination report. 

VA treatment records show that in November 1999 the Veteran reported having suffered from GERD for 15 years.  

Private treatment records show that after reporting spitting up blood and presenting with anemia in June 2009, the Veteran underwent an esophagogastroduodenoscopy (EGD) which resulted in a diagnosis of chronic gastritis with intestinal metaplasia.  In May 2010, the Veteran reported coughing up blood when waking up.  His physician diagnosed him with hemoptysis, but when a chest CT scan came back negative the diagnosis was changed to gastritis in September 2010, though his physician believed that it was no longer actively bleeding.

The Veteran underwent a VA examination in January 2011.  He reported frequent burping and spitting up, with nausea 4-5 times per week.  He denied vomiting, diarrhea, or cramping.  He described pain as feeling "only skin deep."  Through burping, the Veteran demonstrated upper gastrointestinal bleeding to the examiner.  The abdomen was soft with no pain with palpation.  There was no rebound and bowel sounds were normal.  The examiner noted that a prior EGD had revealed gastritis, but also stated that an EGD a few months ago revealed no source of bleeding.  The examiner diagnosed the Veteran with GERD, Mallory-Weiss syndrome (minimal esophageal bleeding) resulting from forceful burping, and resolved gastritis.  The examiner opined that the Veteran's GERD was less likely than not related to his treatment for gastritis while in service.  The examiner based this opinion on the rationale that the Veteran does not currently suffer from gastritis, and because his in-service gastritis had resolved it was not related to his current GERD.  

At his November 2012 RO hearing, the Veteran stated that he had been treated for GERD in service.  When asked about how his GERD was related to his gastritis, he became confused, and appeared not to understand the distinction.  At his April 2015 hearing before the Board, the Veteran stated that he had suffered from GERD for 15 years, and that he had symptoms of GERD prior to separation from service.  Specifically, he claimed he had symptoms of heartburn, indigestion, burping, and regurgitation.  Currently he spits up blood every morning.  As in his prior hearing, the Veteran did not seem to be aware of his gastritis.

The Board does not find the opinion of the VA examiner to be probative.  As an initial matter, the Board notes that the recent EGD referred to by the examiner is not in the Veteran's claims file.  Moreover, in sections of the examination report regarding the conditions for which the Veteran has withdrawn his appeal, the diagnostic tests are included in the examination itself.  Regardless of whether this second EGD ever took place, the Board finds that the examiner failed to address whether the onset of the Veteran's GERD was during a period of gastritis.  The Veteran has consistently stated that he has suffered from GERD for a long period of time.  The Veteran, in his statements, appears to be confused by the different diagnoses given to his condition.  His doctors seem likewise confused by his condition.  The Board notes, however, that his description of symptoms occurring first thing in the morning is consistent from his EGD-based chronic gastritis diagnosis in September 1981 to his private treatment in May 2010, after a June 2009 EGD led to the same diagnosis.  Indeed, the Board finds no evidence indicating that what the Veteran calls his GERD is not simply another manifestation of his twice-diagnosed chronic gastritis.  For these reasons, the Board finds the evidence to be, at minimum, in equipoise regarding the question of whether the Veteran has a current gastrointestinal disorder which is related to his in-service gastrointestinal disorder.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a gastrointestinal disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disorder

The Veteran claims service connection for one or more acquired psychiatric disorders with varying diagnoses throughout his medical history.  

Service treatment records show that the Veteran reported insomnia in service in both December 1984 and February 1992.  In December 1984, the Veteran reported a stressor of marital problems to which his physician attributed the insomnia.  In February 1992, he denied all current stressors.  There are no other indications of symptoms of or treatment for any mental health condition in the Veteran's service treatment records.

VA treatment records show that when the Veteran was admitted in October 2001 for treatment of uncontrolled diabetes and weight loss, he also exhibited anxiety and fear of death.  The Veteran was treated in March 2002 for an obsessive-compulsive condition.  There was no mention in the progress note of any relationship with the Veteran's military service or physical disabilities.  VA treatment records further indicate that the Veteran sought mental health treatment in September 2006.  He reported feeling anxious, moody, irritable, helpless, hopeless, worthless, empty, lonely, and depressed.  He was diagnosed with generalized anxiety disorder and depression and prescribed medication.  

Private treatment records dating from March 2007 to November 2009 show that throughout that time the Veteran's primary care physician maintained the Veteran's prescriptions to treat depression.

Private treatment records further show that the Veteran received a psychiatric evaluation in March 2008.  He reported that his first anxiety attack occurred in 1998 while working as a carpenter.  At the time of the evaluation, he had not experienced a panic attack for the past 3 months but he feels depressed half the time.  Current mood was somewhat depressed without panic, anxious with poor concentration.  He reported suicidal ideation without a plan.  He was diagnosed with recurrent major depressive disorder in partial remission.  At a follow-up appointment in April 2008, the Veteran reported that most of the time his neck and shoulder pain aggravate his mood.  He was diagnosed with recurrent major depressive disorder, in partial remission, obviously affected by chronic pain. 

VA treatment records reflect that the Veteran was referred in December 2008 for treatment for symptoms of depression.  He reported that he had been medicated for depression by his primary care provider for the past two years.  He reported a feeling of anhedonia in the mornings, with no energy or motivation to do anything.  He does not want to interact with people.  His psychiatrist diagnosed the Veteran with recurrent major depression.  No relationship to service or physical disabilities was mentioned in the progress note.

In conjunction with his application for disability benefits from the Social Security Administration, the Veteran underwent a private psychological evaluation in January 2009.  He reported a history of recurrent major depressive episodes, with intervals of at least two consecutive months in which his mood has been relatively normal.  For the past several weeks prior to the evaluation, he reported depressed mood every day associated with loss of interest in activities, unsatisfying sleep, helplessness, hopelessness, irritability, and occasional thoughts of death.  He also reported excessive anxiety and worry occurring more days than not over the past six months, associated with restlessness, muscle tension, and fatigue.  The Veteran viewed himself as social inept and personally unappealing and inferior to others.  Pain was also a prominent focus of clinical attention during the evaluation.  The psychologist judged that psychological factors play a minimal role in the onset and severity of the Veteran's pain complaints.  The Veteran was diagnosed with recurrent moderate major depressive disorder without psychotic features, generalized anxiety disorder, and panic disorder without agoraphobia.  The psychologist judged the Veteran to be disabled and incapable of maintaining gainful employment.  Many of the Veteran's psychological problems were judged to be characterologic in nature unlikely to improve significantly with mental health treatment or the passage of time.  

VA treatment records show that the Veteran was treated in January 2011 for anxiety and depression.  In March 2011, he reported that he had suffered from depression since 2001.  Treatment continued through February 2012, over which time the Veteran was diagnosed with depressive disorder and generalized anxiety disorder.  The progress notes contain no mention of a relationship between the Veteran's mental health and his time in service or his physical disabilities.

The Veteran underwent a VA examination in March 2012.  He reported a history of anxiety attacks beginning approximately in 1999.  He reported current depression, experiencing a depressed mood about 75 to 80 percent of the time.  Anger, irritability, and road rage were problems.  Suicidal ideation without a plan occurred two or three times per week.  The examiner conducted psychological tests and stated that the results indicated gross over-reporting of symptoms and functional impairment.  The examiner diagnosed an anxiety disorder.  Symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner opined that the Veteran's mental health condition was less likely than not proximately due to or the result of the Veteran's service-connected physical disabilities.  The examiner based this opinion on the rationale that the Veteran did not attribute his psychiatric concerns to service-connected disabilities, nor had he consistently done so in encounters with his treatment providers.  The examiner noted that the Veteran had once reported attribution of his anxiety to his service in the Middle East, but there was no continuum of treatment to suggest a link among current symptoms and military service.

VA treatment records show that the Veteran continued treatment for depression and anxiety from May to November 2012.  In October and November of 2012, the Veteran reported increased stress due to his hypertension, which was requiring visits to the emergency room.  In January 2013, the Veteran reported that these problems had resolved.

At his November 2012 RO hearing, the Veteran stated that he is always having problems with anxiety.  He stated he was not sure what was causing the anxiety, but it could be a lot of different things, including neck pain, back pain, shoulder pain, and left knee pain.  He stated that his anxiety started after those physical condition manifested.


The Veteran underwent a private psychological evaluation in November 2012.  He reported chronic depression and anxiety.  He no longer enjoyed activities, and had a poor appetite.  Sleep was chronically poor and energy was low.  Concentration was poor.  He reported feelings of guilt and worthlessness, difficulty controlling his emotions, and constant suicidal ideation.  He was chronically anxious, engaging in vigilance and scanning.  He reported that his psychological problems began with a 2001 nervous breakdown.  The psychologist diagnosed depressive disorder and anxiety disorder, noting that the Veteran believed strongly that his anxiety and depression are directly related to his service-connected physical ailments.  The examiner found no inconsistencies in his clinical presentation, and no evidence that the Veteran suffered from anxiety and depression prior to the development of his physical disabilities.  Based on this rationale, the psychologist opined that the Veteran's physical disabilities are clearly exacerbating the symptomatology related to both his anxiety and depression, and that his mental health issues would be significantly better without his physical disabilities.

VA treatment records reflect that in March 2013 while in treatment for his depression and anxiety, the Veteran reported medical stressors, specifically a torn rotator cuff and bone spurs.  In July 2013, the Veteran reported that his mood has good days and bad days, and that bad days occur primarily when he has pain in his hips and left elbow.  Treatment continued through November 2013, and reported symptoms worsened.  In November 2013, the Veteran reported a history of panic attacks, and feelings of hopelessness due to his physical disabilities.  He stated that he had not received mental health treatment until 2001, though he had had some prior panic attacks.  A September 2014 mental health note states that the Veteran reported that his medication was helping his pain, which in turn helped with his anxiety and mood.  The Veteran was diagnosed in January 2015 with recurrent major depressive disorder with ongoing moderate symptoms, generalized anxiety disorder with some mild symptoms persisting, mild panic disorder with agoraphobia, and sexual dysfunction of longstanding origin, possibly exacerbated by psychotropic medications.  At that time, the Veteran denied suicidal ideation.  In April 2015, the Veteran reported that his medication was doing a good job of taking care of just about all of his depression, and that he had little anxiety.  His psychiatrist changed his diagnoses, putting his major depressive disorder to be in partial remission and noting that his generalized anxiety disorder presented minimal symptoms at that time.

The Veteran underwent a second private psychological evaluation in April 2015.  Although the psychologist stated that all pertinent records had been reviewed, he also stated that to his knowledge the Veteran had not undergone any VA mental health examinations.  The Board therefore concludes that the psychologist did not have access to the Veteran's full claims file.  When asked about his mood, the Veteran replied "anxiety" and stated that his usual mood was sad.  He stated that since service he felt depressed most of the time for days at a time, currently three or four times a week suffering spells where he cries and is sad.  Though he does not think he would actually commit suicide, he reported constant suicidal urges and feelings.  The psychologist diagnosed the Veteran with a major depressive disorder single episode, to include associated panic disorder and cognitive impairment.  The psychologist opined that the Veteran's condition was directly related to his military service, and based this opinion on the Veteran's reports of issues in service.  Specifically, the Veteran reported that while serving in Saudi Arabia in 1991, he was treated for sleep problems at the medical tent.  He then reported that he had anger problems with a sergeant while serving in South Carolina.  The Veteran reported that this started his depression, and that anger from his interactions with the sergeant makes him want to harm people constantly.  The psychologist noted that the Veteran seemed obsessed with this particular sergeant.

At his April 2015 hearing before the Board, the Veteran stated that his mental health condition was associated with coping with his physical disabilities.  He stated that he began to have problems with anxiety or depression in 2001.  He stated that he had some trouble sleeping when in service, but could not recall the details.  

VA treatment records include an August 2015 mental health clinic note in which the Veteran reported that he was getting along pretty well at that time.  He still had some milder depression and anxiety at times, definitely more present on days when his shoulder pain is worse.  


The Board finds the opinion of the March 2012 VA examiner highly probative.  The examiner concluded that the Veteran's mental health condition was not related to his service or physical disabilities because his statements of such a relationship were inconsistent with his past treatment records.  Moreover, the examiner found that the Veteran tended to over-report his symptoms and functional impairment.  The Board finds these conclusions probative, because they explain the extreme variation in the Veteran's description of his symptoms, even in relatively short time periods.  For example, in April 2015 the Veteran reported to his VA treating psychiatrist that he was doing well and his depression was minimal.  In the same month, he reported to his private psychological evaluator that he thinks about suicide and hurting people on a constant basis, and that his condition had its roots in how he was mistreated by a sergeant during military service.  Also in April 2015, at his Board hearing, the Veteran did not mention any in-service problems, and stated that his anxiety and depression began in 2001 and were due to his physical disabilities.  These different accounts are excessively inconsistent.  The Board thus finds the statements of the Veteran to lack credibility.  As such, the Board finds the VA examiner's opinion more probative than the opinions of the Veteran's November 2012 and April 2015 private psychological evaluators, as the private opinions are based on the Veteran's unreliable reports, and thus directly contradict each other.  Similarly, the April 2008 diagnosis of his private treating psychiatrist, which noted that the Veteran's condition was obviously exacerbated by his chronic pain, too is based on the Veteran's unreliable statements and is less credible than the opinion of the March 2012 VA examiner.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorder was incurred in or related to service, and service connection must therefore be denied.  


ORDER

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post arthroscopic lateral release, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for degenerative changes to the right shoulder with tendonitis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for degenerative changes to the left shoulder with acromioclavicular separation has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent, and to a compensable evaluation from December 14, 2012, for CTS on the left side has been withdrawn and is dismissed.

Service connection for a gastrointestinal disorder, to include GERD and chronic gastritis, claimed as stomach condition due to Gulf War Syndrome, is granted.

Service connection for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and to include as secondary to the Veteran's service-connected disabilities, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


